Citation Nr: 0526602	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  01-00 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for metatarsalgia.

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel













INTRODUCTION

The veteran served with the National Guard from September 
1953 until August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  T veteran filed his notice of 
disagreement (NOD) in August 2000, a Statement of the Case 
(SOC) was issued in October 2000, and the veteran perfected 
his opinion in December 2000.  After additional evidence was 
submitted, a supplemental statement of the case was issued in 
July 2005.  


FINDINGS OF FACT

1.  The veteran is currently diagnosed to have metatarsalgia.

2.  The competent medical evidence fails to link the 
veteran's metatarsalgia with his time in service.


CONCLUSION OF LAW

The criteria for service connection of metatarsalgia are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
term "active military, naval or air service" is further 
defined as (1) active duty or a period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and (2) any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  See 
38 U.S.C.A. § 101(24).  Service connection for a person on 
inactive duty is permitted only for injuries, not diseases, 
incurred or aggravated in the line of duty.  See Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993).
The mere fact of a training injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

The veteran asserts that while he was in the Washington 
National Guard he was given boots that were too small for his 
feet and that the wearing of the boots damaged the arches and 
toes of his feet.  The veteran indicated that his foot 
problems were so bad that he even went to sick call in either 
1957 or 1958, but little was done, and that his condition has 
continued to deteriorate following service.  

A review of the veteran's claims file reveals that the 
veteran is currently diagnosed to have metatarsalgia, and has 
undergone several surgeries on his feet.  The file also 
contains copies of several service medical records (SMRs).  
None reflect foot complaints.  Further, on a reenlistment 
examination in August 1961, the medical officer indicated 
that the veteran's feet were normal, and the veteran was 
assigned a "L1" on his PULHES profile.  The "PULHES" 
profile is a military evaluation that reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of medical fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in military service).  The 
"L" in the PULHES acronym stands for lower extremities, and 
the "L1" indicated that the veteran had no loss of digits 
or limitation of motion, and no demonstrable abnormality, and 
that he was able to perform long marches, stand over long 
periods, and run.  

The first mention of treatment of a foot problem in the 
veteran's claims file was dated in the early 1990s, more than 
twenty years after the veteran was discharged from service.  
The file also fails to contain any medical opinion of record 
which connects the veteran's present condition with his time 
in service.

Although the veteran has asserted that his current foot 
problems were caused by shoes that were too small in the 
service, he is not a doctor and therefore lacks necessary 
training to provide such an opinion to which any probative 
value attaches.  

Given that there is no record of any treatment for foot 
problems during service, the first records of treatment of 
the veteran's feet are dated more than 20 years after his 
discharge from service, and no competent evidence links 
current disability to service, the Board finds that the 
preponderance of evidence is against the veteran's claim, and 
therefore his is denied.

II.  Veterans Claims Assistance Act Compliance

The Board must also address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, initial VCAA notice was provided to the 
veteran in a May 2001 letter which advised the veteran of the 
first, second, and third elements required by the Pelegrini 
II Court as stated above.  

While this letter fell short of explicitly asking the veteran 
to provide "any evidence in [his] possession that pertains" 
to his claim, the Board finds that as a practical matter the 
veteran has been notified of the need to provide such 
evidence, for the following reasons.  The May 2001 letter 
specifically informed the veteran that he could help his 
claim if he would tell VA about any additional information or 
evidence that he would like VA to get for him.  Also, by 
virtue of the rating decisions on appeal, the SOC, and the 
supplemental SOC (SSOC) the veteran was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  
Additionally, the July 2005 SSOC supplied the veteran with 
the complete text of 38 C.F.R. § 3.159, which included the 
language from which element (4) is derived.  Furthermore, the 
veteran indicated in July 2005 that he had no further 
evidence to submit.  As such, the Board finds that taken as a 
whole, the many VA communications to the veteran, listed 
above, have fully informed him as to the need to submit any 
additional evidence in his possession to the Board.  
Accordingly, the content requirements of the VCAA notice have 
been met.  

The Board notes that the AOJ decision that is the basis of 
this appeal was already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

As such, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.
  
With respect to VA's duty to assist, VA has requested private 
medical records identified by the veteran, as well as the 
veteran's SMRs from the Washington National Guard.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  As the contemporaneous nature of the veteran's 
disability is not in question, the Board finds that a VA 
examination is not necessary in this case.  As such, the 
Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  



ORDER

Entitlement to service connection for metatarsalgia is 
denied.



                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


